Citation Nr: 1800186	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2016.  This matter was originally on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2017).  38 C.F.R. § 4.125(a) (2017) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

In this case, the Veteran has been diagnosed as having major depressive disorder, anxiety disorder, and PTSD.  The Veteran has reported numerous in-service stressors:  

(1) The Veteran jumped from a plane and had a parachute malfunction.  Veteran believed he had a concussion from the incident, but at the time when medics came to ask if he was alright, he told them he was fine and nothing was broken.  He had to go find his helmet because it flew off during the fall.   
(2)  In the fall of 1970, the Veteran was dispatched to his first fatality investigation when a woman and her child were trapped in a vehicle that was overturned causing the death of the women and the child in serious condition.  
(3)  In the summer 1971, the Veteran was dispatched to a bar brawl between approximately 50 patrons.  As the Veteran proceeded to defuse the situation by separating one of the patrons by assisting him out of the bar, a struggle occurred between him and the patron, and the patron pulled the pistol out of the Veteran's holster.  He managed to gain control with the assistance of a civilian police officer.
(4) In the winter of 1971, the Veteran was dispatched to a motorcycle accident where the motorcyclist struck a tree at a high rate of speed, and the body was not discovered until days later.  When the body was discovered, the Veteran went to the crime scene and witnessed a mangled body and the smell of rotten flesh.
(5) In the summer of 1971, the Veteran was making a routine parachute jump on a C130 plane and minutes into the flight, the plane was filled with smoke.
(6) A fellow MP was accidentally shot by his partner while on duty right behind a table in the mess hall where the Veteran was eating.

The AOJ has made efforts to obtain verification of some of the Veteran's alleged stressors.  With respect to the above stressors not related to the Veteran's military occupation as a police officer, the AOJ determined that there was not enough information required to corroborate the stressful events incurred by the Veteran to send to the US. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marines Research Center and/or National Archives and Records Administration (NARA) records.  With respect to the above stressors related to the Veteran's military occupation as a police officer, the AOJ called the Fort Bragg Military Police Department and was informed that the Desk Sergeant Logs were only kept for 10 years and then disposed of and that they would not have any records from 1970 to 1971.  A June 2017 formal finding regarding the lack of information needed to corroborate a stressor is associated with the claims file.

In January 2010, the Veteran also reported an incident where a fellow GI brought back to the "hooch" a 105 millimeter shell for his own personal use thinking it was a dead shell and exploded killing and dismembering many GIs.  In July 2010, the Veteran reported that a soldier used a shell with unexploded gunpowder as an ashtray which caused a major explosion with casualties and strewn body parts.  The Board finds that this stressor is possibly capable of corroboration.     

As the Veteran has identified a stressor that is capable of corroboration, an attempt to verify the incident and the Veteran's exposure to such should be made pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.D.2.g.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the date and location where the explosion took place as well as his unit of assignment at the time of the incident.  

2.  If the above information is provided, an attempt should be made to verify the explosion and the Veteran's exposure to such, pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.D.2.g, as well as any other stressors reported that are capable of corroboration.  All steps taken in attempting to verify the incident and the Veteran's exposure to such should be clearly documented in the claims file.

3.  After undertaking any other necessary development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


